OFFICE     OF THE A-ITORNEY       GENERAL   OF TEXAS
                              AUSTIN




Bon. Bert PO&., Administrator
Texas Llpuor Control Board
Auatl n, Texas




              We quote here                      ter or Auguut
                                                             9th
oontaini.ng
         a reuueut       to                  u8 tada   duQartamt
as iallowst




     in Dallsa,  aal to rhfob      be had not    tbaratehre
     beat ordered to rmun.
                                                              234




Iion.Bert Ford, Administrator, Page 2


    a past of hie expenses for room and wale.
    h?r.Pope is not submitting any expense ao-
    oount fok hle bill at the hoepital other
    than above ment loned. In the event you find
    this mrmnt 18 due, oould It be paid out of
    our ourrent appropriatlonel~
          The payment of %raoellng expense* am allow06
to the rarloue orfioere, aeeietante, deputies, olerke and
other employeee in the vartoue departments of the &ate
government, out or any runde approprSated by the Leglela-
ture, ie governed by the language of the general statute
reIating thereto.
            Astlole 6823, R. C. S. oi 1925, as amended, be-
ing the atatutee rererred to reads at3follower
                       .-
            *The trarellng and other neasesary ex-
    .pensae   lnaurred by the various offlaere,
     assistants, deputies, olarke and other em-
     ployees in the various depafirasnte,instifu-
     tione, boards, oommlselone or other eubdlvl-
     eions or the State Oovernmnt, in the aative
     dleaharge or their duties ahall be tyah as
     are epealfioall~ fired and appropriated by
     the Legislature in the general appropriation
     bills providing ror the exp~et38 0r 'theStat.0
     coverwent rrom year to yefar.....
          It will be nated that the above statute does snt
unqualliledly authorize or allow trwellng expenea but oon-
taine words of llmitatlon,~whlah in effeat, states *travel-
ing and other neoeesary expeneee inaqred   br the ra3?loa8
ofriaers....in the aatlte disahar e oftheir dutie eball
be euah as aGe=ly         +   xe anhapprop
                                        -d     a 8 ..d.*
          We find the follow%ng language uood by the 44th
Legfelature in the general appropriation bill applloable,
Seation 2 thereof, the,pmvlaione or rhlah are to be oon-
strued with the above statute:
          w....(e) Ai1 em~loyese traveling at the
     expense or the state, are hereby limited to
Eon. Bert Ford, .kdmlnlstratar,Pago 2


     ther0u0ring amounts ror male and lodglng~
    for male not exaeedl    (1.20 per day, for
    lodging not exaeedlng7 2.00 per night, for
    mosey aatmlly SxpendSd only;....
         “(f) The following rule shsll be obsenml
    by.all State smploySSe In rendering their ox-
    pence aaaounts before any lxpenee shall be pal4
    from appropriatlon hsreln ma&S Sor *traveling
    expenses*:
                 “41.)There must be a oonoiee etato-
           mnt     of the duties parioraed....
              S(2) The a~- or hot81, rSetaurant,
           boarding or roawlng houeo in whlah
           meals end lodging are prooured e&l1
           ba given In every aaso where a reeelpt
           18 rSquIre4 undSrthe aat....”
           In aanrmatlon with your roqwit,     our lttSStlon
has bean dlreoted to a rormr opinion rendSn4 by Bon.
Leon Xoeee, Assistant Attorney Oensral, dlreated to you
under date of September 1, 1937, a aopy of WhlOh you no
doubt bmo in your riles. Xt 18 apparent from the opinion
of Mr. Moses, hating the partloular e.xpenm aoaount eub-
witted and before him at the tlmS, that  his aonaluelon wSS
reaahSd as a raeult of eSl.4expmm    aoaount falling ta
dlealoee ary duties wrtorm4 or that durl&g thS perla4 of
aonflnewnt  to the hoepltol Mr. Pope was not ShgSgS4 in the
aatual dleahsrge ot NE 4utlsS. wo are foraS to aeume
that tbS aoaount rae aarreatly eubSitts& as you do not aon-
tend any error in SSWS in your letter nor are sny iaot8
aontaln& therein dleoloelng any duties bslng p~rtOrme4
by Er. Pope while being aonflned to the hospital.
          It is therefore, the opinion of'this 4SputmSnt
that Er. Pope 1s not entitled to draw his #S.20 QSr 4~y
Hon.   Bert Ford, Administrator, Page 4


inkrmd   15 1931 for expenses ror rooms an4 meals during
tha period at oonfinement in a hoepl tal, not being en-
gaged at the time in thS aatlre aleaharge of Ne duties.

                                   Yours very truly
                                            RAL OFJTEXAB
                                                  ,

                                   -       %   J!f? lung
                                                Aueleta5~



       APPROVEDS~ 1, 1939

           L.-J--5
       ATTORNEYGENERAL OF l'EZ#S